DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Examiner acknowledges the cancellation of claim 10.
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed December 29, 2020, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 
Applicant’s arguments in view of the specification amendments, see page 6 of the Remarks, filed December 29, 2020, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 6-8 of the Remarks, filed December 29, 2020, with respect to the 35 U.S.C. 103 rejections of claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-15 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the swivel joint containing an inner part connected with a first pipe segment is rotatably held within an outer part connected to a second pipe segment which is taught by Michot (US 2017/0276274 A1).
The amendments affected the prior scope, requiring further search and considerations. Therefore, the instant office action has been made final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner part of a first swivel joint being connected claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:
Line 1, “A device for distributing fluid media for a rotary machine, in particular a filling machine, comprising:” should be –A filling machine with a device for distributing fluid media for a rotary filling machine, the device comprising:--
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Line 2, “two or more lying swivel joints (160,165)” should be –two or more lying swivel joints--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first swivel joint" in line 12 of the claim.  The limitation “a first swivel joint” is not positively recited and it is unclear if it is one of the “two or more lying swivel joints” in line 11 of the claim or if it is another swivel joint that is not part of the “two or more swivel joints”. For purposes of examination, the limitation “a first swivel joint” will be considered as part of the “two or more lying swivel joints”. 
Claim 11 is an independent claim that uses shorthand claim drafting to depend from claim 1. Therefore, “The filling machine” lacks antecedent basis, as the claim does not incorporate the limitations of claim 1 until it introduces “a device of claim 1”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (DE 1902049 A1) in view of Knieling (US 2015/0375981 A1) in further view of Michot (US 2017/0276274 A1).
Regarding Claim 1:
Schaeffer discloses a supply line for liquids and gases in filling machines that has:
A rotary distributor (13 and 13a, Figure 1) having a non-rotatably designed first assembly (13a, Figure 1 and Page 3, Lines 87-88) and a second assembly (13, Figure 1 and Page 3, Lines 81-86), 
the machine has a center axis (6, Figure 1) where the upper filler part (2, Figure 1) rotates;
one or several supply lines (11, 17, and 18, Figure 1) for the at least one fluid medium connected with the supply point or supply points (Figure 1, the supply lines are connected to the first assembly).
	Schaeffer does not disclose:
Wherein the first assembly comprises one or several supply points for at least one fluid medium;
a second assembly configured to be rotatable about an axis of rotation of the machine, 
at least one supply line includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation of the machine, wherein each of the two or more lying swivel joints comprises an inner part and an outer part, wherein the inner part of a first swivel joint being connected with a first pipe segment is rotatably held within the outer part of the first swivel joint being connected with a second pipe segment. 
	Knieling teaches a rotary distributor that has:
A second assembly (4, Figure 2) configured to be rotatable about an axis of rotation (D, Figure 2), and
wherein the first assembly (2, Figure 2) comprises one or several supply points for at least one fluid medium (Paragraph [0056]).

	Schaeffer and Knieling do not teach:
At least one supply line includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation of the machine, wherein each of the two or more lying swivel joints comprises an inner part and an outer part, wherein the inner part of a first swivel joint being connected with a first pipe segment is rotatably held within the outer part of the first swivel joint being connected with a second pipe segment.
	Michot teaches a swivel joint with electrical conductivity that has:
At least one supply line (Paragraph [0020] and 20, Figure 1, the loading conduit is the supply line) includes two or more lying swivel joints (40, Figure 1), wherein each of the two or more lying swivel joints (35, Figure 2 and Paragraph [0023], the swivel joint (35) is identical or similar to swivel joint (40)) comprises an inner part (44, Figure 2) and an outer part (46, Figure 2), wherein the inner part (44, Figure 2) of a first swivel joint (40, Figure 1) being connected with a first pipe segment (22, Figure 1) is rotatably held within the outer part (46, Figure 2) of the first swivel (40, Figure 1) joint being connected with a second pipe segment (24 and 26, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer and Knieling to include at least 
The supply line 11 in Schaffer extends from the bottom of the first assembly (13a) and Michot teaches the lying swivel joints can be applied in a conduit (Paragraph [0021]). Thus, a person having ordinary skill in the art would find it obvious to add swivel joints from Michot where the swivel joint rotation can be arranged in parallel with the rotation of the first assembly of Schaffer. 

	Regarding Claim 2:
The above-discussed combination of Schaeffer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein the at least one line (20, Figure 1) comprises exactly two lying swivel joints (40, Figure 1). Scheffer discloses at least one supply lines (11, 17, and 18, Figure 1).
	
Regarding Claim 3:
The above-discussed combination of Schaeffer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein at least two of the two or more lying swivel joints (40, Figure 1) comprises axes of rotation that are arranged offset with respect to each other (Paragraph [0022] and Figure 1, the swivel joints are offset from each other and the axes of rotation are arranged offset with each other based on pipe direction).

	Regarding Claim 4:
The above-discussed combination of Schaeffer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein the segment of the supply line (24 and 26, Figure 1) between the at least two lying swivel joints (40, Figure 1) is embodied in a U-Shaped sub-segment (Figure 1 and Paragraph [0022], the swivel joint is in a partial U-shape, but the pipes can be arranged in any direction to obtain a U-Shape or S-shape). 
	
	Regarding Claim 5:
The above-discussed combination of Schaeffer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein at least one of the two or more lying swivel joints (40, Figure 1) connects segments of the supply line at an essentially right angle (Figure 1, the swivel joints (40) connect segments (22, 24, and 26) at an essentially right angle). 
	
	Regarding Claim 6:
	Schaeffer discloses:
		A supply line (11, 17, and 18, Figure 1) and a first assembly (13a, Figure 1).
	Schaffer does not disclose:
Wherein in a further one of the two or more lying swivel joints connects the supply line to a supply point of the first assembly.
	Knieling teaches:
		Supply lines connect to a supply points of the first assembly (Paragraph [0056]).
	Schaffer and Knieling do not teach:

	Michot teaches:
Wherein in a further one of the two or more lying swivel joints (40, Figure 1) connects a storage supply to a container or tank (Paragraph [0020]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer and Knieling to include wherein in a further one of the two or more lying swivel joint connects a storage supply to a container or tank as taught by Michot with the motivation to have relative motion between the pipe segments to allow for fluid communication between a supply to a tank.
The supply line 11 in Schaffer extends from the bottom of the first assembly (13a) and Michot teaches the lying swivel joints can be applied in a conduit (Paragraph [0021]). Knieleing teaches that supply lines connect to supply points of the first assembly (Paragraph [0056]). Thus, a person having ordinary skill in the art would find it obvious to add swivel joints from Michot where the swivel joint rotation can be connected to the supply points by a pipe or supply line. 

	Regarding Claim 8:
	Schaeffer discloses:
At least two supply lines (11, 17, and 18, Figure 1) connected to (Figure 1, the supply lines are connected to the first assembly) a first assembly (13a, Figure 1).
	Schaffer does not dislcose:
Wherein at least two supply lines with two or more lying swivel joints each are provided, of which a first supply line is connected, by means of a lying swivel joint, to an axially arranged 
	Knieling teaches:
An axially arranged supply point (27, Figure 2) of the first assembly (2, Figure 2), and a laterally arranged supply point (18, Figure 2) of the first assembly (2, Figure 2).
Schaffer and Knieling do not teach:
Wherein at least two supply lines with two or more lying swivel joints each are provided, of which a first supply line is connected, by means of a lying swivel joint, to an axially arranged supply point of the first assembly, and a second supply line is connected to a laterally arranged supply point of the first assembly.
	Mochit teaches:
Wherein at least one line (20, Figure 1) with two or more lying swivel joints (40, Figure 1 and Paragraph [0022]) each are provided.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer and Knieling to include wherein at least one line with two or more lying swivel joints are each provided as taught by Michot with the motivation to have relative motion between the pipe segments to allow for fluid communication between a supply to a tank.
The supply line 11 in Schaffer extends from the bottom of the first assembly (13a) which the supply line 11 connects to and Mochit teaches the lying swivel joints (40, Figure 1) can be applied in a pipe (Figure 1). Thus, a person having ordinary skill in the art would recognize that the lying swivel joints of Mochit can be applied in any lines.  

	Regarding Claim 9:
Schaeffer discloses:
A rotary distributor (13 and 13a, Figure 1) with a first assembly (13a, Figure 1) and a second assembly (13, Figure 1).
	Schaeffer and Michot do not teach:
Wherein the first assembly comprises a distributor shaft of the rotary distributor, and the second assembly comprises a distributor head of the rotary distributor, so that the distributor head is embodied to be rotatable with respect to the distributor shaft.	
	Knieling teaches:
Wherein the first assembly (2, Figure 2) comprises a distributor shaft of the rotary distributor (Paragraph [0058]), and the second assembly (4, Figure 2) comprises a distributor head of the rotary distributor (Paragraph [0056]), so that the distributor head is embodied to be rotatable with respect to the distributor shaft (Paragraph [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer and Michot to include wherein the first assembly comprises a distributor shaft of the rotary distributor, and the second assembly comprises a distributor head of the rotary distributor, so that the distributor head is embodied to be rotatable with respect to the distributor shaft as taught by Knieling with the motivation to rotate the distributor head to convey liquids to the filling elements.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Knieling in further view of Michot and Burgmeier (US 2009/0084465 A1).
Regarding Claim 11:
Schaeffer discloses a supply line for liquids and gases in filling machines that has:

	Schaeffer, Knieling, and Michot do not teach:
At least one filling valve for filling a container to be filled with the filling product to be arranged; and 
the filling machine for filling containers with a filling product. 
	Burgmeier teaches a media distribution apparatus that has:
At least one filling valve (36, Figure 1) for filling a container to be filled with the filling product to be arranged (Paragraph [0053]); and 
the filling machine (Abstract, the distribution apparatus is the filling machine) for filling containers with a filling product (Paragraph [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer, Knieling, and Michot to include at least one filling valve for filling a container to be filled with the filling product to be arranged and the filling machine for filling containers with a filling product as taught by Burgmeier with the motivation to dispense a beverage into a container during the production process.
 
Regarding Claim 12:


Regarding Claim 14:
The above-discussed combination of Schaeffer, Knieling, Michot, and Burgmeier accounts for this subject matter where Schaeffer discloses wherein a supply line (11, Figure 1) for the filling product (Page 3, Lines 85-86) and at least one further supply line (17 and 18, Figure 1) for at least one further fluid medium are provided (Page 3, Lines 93-95).

Regarding Claim 15:
	Schaffer discloses:
At least one further fluid medium are provided (Page 3, Lines 93-95).
	Schaffer, Knieling, and Michot do not teach:
Wherein the further fluid medium is or comprises a purge gas, a pressurization gas, a sterilization agent, a cleansing agent or control/compressed air. 
	Burgmeier teaches:
Wherein the further fluid medium is or comprises a purge gas or cleansing agent (Paragraph [0052], the sterile gas is the purge gas and the cleansing fluid is the cleansing agent). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Schaffer, Knieling, and Michot to include the further fluid medium is or comprises a purge gas or cleansing agent as taught by Burgmeier with the motivation to clean the beverage filling during the cleaning operation. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Knieling in further view of Michot and Rao (CN 102756814 B).
Schaeffer discloses:
A rotary distributor (13 and 13a, Figure 1) and at least one supply line (11, 17, and 18, Figure 1).
Schaeffer and Michot do not teach:
Wherein the at least one supply line is connected with a supply point of the first assembly for a cleansing agent for CIP cleaning.
	Knieling teaches:
A supply point of the first assembly for cleansing agent for CIP cleaning (Paragraph [0056]).
Schaeffer, Knieling, and Michot do not teach:
Wherein the at least one supply line is connected with a supply point of the first assembly for a cleansing agent for CIP cleaning.
	Rao teaches a central distributor that has:
 		At least one supply line (3, Figure 3) for cleansing agent (Page 3, Lines 116 and 119-120).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer, Knieling, and Michot to include at least one supply line for cleansing agent as taught by Rao with the motivation to clean the filling machine.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Knieling in further view of Michot, Burgmeier, and Baruffato (US 5551491 A).
Schaeffer discloses:

	Schaeffer, Knieling, Michot, and Burgmeier do not teach:
Furthermore comprising a valve cluster for supplying the at least one fluid medium, wherein the one or several supply lines connect the valve cluster with the rotary distributor.
	Baruffato teaches an automatic carousel machine that has:
Furthermore comprising a valve cluster (43, Figure 1) for supplying the at least one fluid medium (44, Figure 1, the reservoir contains the fluid medium), wherein the one or several supply lines (26, 27, 28, 29, 30, 31, 32, and 33, Figure 1, the ducts are the supply lines) connect the valve cluster (43, Figure 1) with the rotary joint (2 and 17, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer, Knieling, Michot, and Burgmeier to include a valve cluster for supplying the at least one fluid medium, wherein the one or several supply lines connect the valve cluster with the rotary distributor as taught by Baruffato with the motivation to control which supply line receives product from the reservoir.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mencacci (US 3951186 A) teaches a container filling apparatus that has a rotary distributor and swivel joints that connect to the supply reservoirs. 

	Scampoli (US 2006/0204372 A1) teaches an apparatus for distribution that has pipe segments and a swivel joint. 
	Klingbail (US 2006/0131873 A1) teaches a high pressure swivel joint that has pipe segments. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753